Citation Nr: 0513606	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-29 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted a 70 percent disabling 
rating for PTSD effective July 2002.  The veteran disagreed 
with the increased 70 percent rating and initiated the 
instant appeal.  

In the veteran's December 2002 notice of disagreement, he 
indicated that he should receive back pay for his PTSD for 
all the years that he was evaluated as only 30 percent 
disabling. The veteran's contention relative to an earlier 
effective date for compensation has been neither procedurally 
prepared nor certified for appellate review, and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

The competent and probative evidence of record establishes 
that the veteran's PTSD is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent evaluation for 
PTSD, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that PTSD is more severe than is 
contemplated by the currently assigned 70 percent rating.  
Having carefully reviewed the record in light of the law and 
the evidence, the Board will assign a 100 percent schedular 
rating.    

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

In an August 1989 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disability 
rating was assigned from May 1989.  That decision was based 
on evidence that included service medical records, the 
veteran's DD-214, and a VA examination dated in June 1989. 
The 30 percent rating has been in effect since that time.

The veteran filed the instant request for an increased rating 
in July 2002.   In a December 2002 rating decision, the RO 
granted a 70 percent disabling rating for PTSD from July 
2002, the date of claim.  The veteran disagreed with the 70 
percent rating and initiated the instant appeal.

The veteran's PTSD is currently rated under diagnostic code 
9411. 38 C.F.R. § 4.130.  Under this code section, a 70 
percent disability evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; service medical records; VA treatment records 
dated between 1992 and 2003; VA examinations dated between 
June 1989 and November 2002; VA medical opinions date in 
October 2002 and January 2004; and the transcript from the 
veteran's February 2005 videoconference hearing.  After 
careful consideration, the Board finds that based on the 
evidence delineated above, a 100 percent evaluation is 
warranted for PTSD.  See 38 C.F.R. §§ 4.3, 4.7.   In this 
regard, VA outpatient treatment records dated between 1992 
and 2002 reveal the veteran complained of flashbacks, 
nightmares, night sweats, crowd avoidance, social isolation, 
anxiety, and depression.  These records also show the veteran 
was self-medicating due to the severity of his PTSD symptoms, 
and as a result sought concurrent treatment for drug and 
alcohol abuse.  

Upon VA examination in November 1993, the veteran was 
unemployed, had no friends, and was in a state of depression.  
The examiner noted that the veteran's hygiene was wanting and 
he was not oriented to the day or date.

In various statements, the veteran asserts that his PTSD is 
manifested by nightmares, cold sweats, flashbacks, auditory 
hallucinations, crying spells, homicidal ideation, and 
thoughts of suicide.  He has indicated that he has been 
married three times.  His two previous marriages ended due to 
his violent behavior during the throes of flashbacks or 
nightmares.  He contends that he has been unemployed since 
1999, though it appears from the record itself, that he 
reported to VA examiners as early as 1991 and 1993 that he 
was unemployed.

An October 2002 VA medical opinion reveals the veteran's PTSD 
was productive of irritability, impaired sleep, feelings of 
hopelessness, daily suicide thoughts, nightmares, auditory 
hallucinations, flashbacks, intrusive thoughts, paranoia, and 
an exaggerated startle response.  The VA attending 
psychiatrist opined that the veteran's PTSD "has resulted in 
significant psychosocial problems."  He noted that the 
veteran had been separated from his third wife on at least 10 
occasions for beating her while having Vietnam-related 
nightmares.  He further stated that he would be unwilling to 
hire the veteran due to his PTSD symptomatology.  He 
concluded that the veteran had a permanent disability from 
his PTSD, which would probably require him to be on 
medication for the rest of his life and affected his 
relationships with other people. 

Upon VA examination in November 2002, the veteran was still 
unemployed.  His affect was constricted and he became tearful 
while talking about his experience in Vietnam.  A previous 
suicide attempt, as well as prior suicidal ideation was 
noted.  The veteran complained of paranoid thinking and being 
scared all the time.  The veteran was assigned a GAF of 55, 
which was indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

VA outpatient treatment records dated between 2002 and 2003 
show continued treatment for PTSD.  Treatment providers noted 
complaints of intrusive thoughts, flashbacks, and nightmares.  
They also indicate the veteran had thoughts of hurting his 
wife.   These records indicated that in July 2002, the 
veteran had daily thoughts about suicide.  In April 2003, the 
veteran reported that he was unable to watch any war related 
news for fear of triggering his PTSD.  He was assigned GAF 
scores ranging from 35 to 38, which were indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work.).  

A January 2004 VA medical opinion summarized the complaints 
highlighted above, as well as noting continued impaired 
relationships and homicidal thoughts relating to the 
veteran's brother.  The veteran's psychiatrist noted that he 
continued to have intermittent conflicts with his wife, as 
well as problems dealing with his children.   He stated that 
the veteran's PTSD symptoms continued to have a significant 
effect on his ability to function, particularly in regard to 
his relationships to other people and in his ability to 
control his anger. He further opined that if the veteran were 
employed, he would have significant problems in relating to 
supervisors, fellow workers, and clients, as well as 
absenteeism.  He concluded that with the knowledge that he 
has gained of the veteran over the past 18 months, he would 
not be able to offer him a job if he were in a position to do 
so.

Finally, the veteran presented testimony before the 
undersigned in February 2005.  He testified to the following: 
his last gainful employment was in 1999; he was separated 
from his wife; had no friends; was nervous around people; his 
brother had to do his grocery shopping; was on medication; 
and he did not talk to his son.  

While the Board concedes that the veteran does not meet all 
the specific criteria listed for a 100 percent evaluation, 
his disability more closely approximates the criteria for the 
higher rating.  The findings of the VA examiners, as well as 
VA treatment records, are indicative of total social and 
occupational impairment.  Moreover, they are consistent in 
showing that the veteran is unemployable to warrant a total 
rating.  Based on the veteran's credible testimony, and 
affording the veteran all reasonable doubt, a 100 percent 
rating is warranted.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  






ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.  


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


